
	

114 SRES 329 IS: Expressing the sense of the Senate regarding an agreement reached at the United Nations Climate Change Conference held in Paris in December 2015.
U.S. Senate
2015-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 329
		IN THE SENATE OF THE UNITED STATES
		
			December 7, 2015
			Mr. Inhofe (for himself, Mr. Blunt, Mr. Manchin, and Mrs. Capito) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Expressing the sense of the Senate regarding an agreement reached at the United Nations Climate
			 Change Conference held in Paris in December 2015.
	
	
 Whereas, on May 9, 1992, the Senate gave the advice and consent of the Senate regarding the United Nations Framework Convention on Climate Change, with annexes, done at New York May 9, 1992, and entered into force March 21, 1994 (referred to in this preamble as the Convention), a treaty that was intended to address the global emissions of greenhouse gases;
 Whereas the Convention was ratified under the express limitation that a decision by the Conference of the Parties to adopt targets and timetables would have to be submitted to the Senate for its advice and consent.;
 Whereas after the Convention entered into force, parties began negotiating a subsidiary agreement to contain binding greenhouse gas emissions reductions, which resulted in the Kyoto Protocol to the United Nations Framework Convention on Climate Change, done at Kyoto on December 10, 1997;
 Whereas the United States is not a party to the Kyoto Protocol; Whereas the Clinton Administration did not submit the Kyoto Protocol to the Senate for the advice and consent of the Senate;
 Whereas, on July 25, 1997, the Senate agreed to S. Res. 98 of the 105th Congress by a vote of 95 to 0; and
 Whereas the parties to the Convention operating under the Durban Platform for Enhanced Action will convene in Paris in December 2015 to replace the Kyoto Protocol with a protocol, another legal instrument or an agreed outcome with legal force aimed at limiting greenhouse gas emissions: Now, therefore, be it
		
	
 That — (1)it is the sense of the Senate that any protocol, amendment, extension, or other agreement relating to the United Nations Framework Convention on Climate Change, with annexes, done at New York May 9, 1992, and entered into force March 21, 1994, shall have no force or effect in the United States and no funds shall be authorized in support of that protocol, amendment, extension, or other agreement, including for the Green Climate Fund, until that protocol, amendment, extension, or other agreement has been submitted to Senate for advice and consent, if that protocol, amendment, extension, or other agreement—
 (A)fulfills mitigation commitments through existing and future regulations that would put our national industries at a disadvantage compared to the industries of developing countries;
 (B)includes a financial commitment that will not go into effect without subsequent congressional legislation or authorization;
 (C)represents an agreement to be overseen by an international administrative entity covering a wide range of topics, including mitigation, adaptation, finance, technology transfer, capacity building, transparency, implementation, and compliance; or
 (D)establishes a mechanism to assess contributions or commitments for future compliance; and (2)the Senate directs the Secretary of the Senate to transmit an enrolled copy of this resolution to the President.
			
